993 F.2d 914
301 U.S.App.D.C. 252
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITYv.John J. NIXON, Appellant.
No. 91-7144.
United States Court of Appeals, District of Columbia Circuit.
April 26, 1993.

Before:  MIKVA, Chief Judge;  SILBERMAN and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court judgment filed August 9, 1991, be affirmed.   The district court did not abuse its discretion in refusing to set aside the Clerk's entry of default, in entering a default judgment, and in refusing to set aside default judgment against appellant.   See Jackson v. Beech, 636 F.2d 831, 835-37 (D.C.Cir.1980);   Keegel v. Key West & Caribbean Trading Co., 627 F.2d 372, 373-74 (D.C.Cir.1980);   Thorpe v. Thorpe, 364 F.2d 692, 694 n. 4 (D.C.Cir.1966).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.